Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/721154 has claims 1-3, 5-10, 12-17, and 19-20 pending.  
Claims 4, 11, and 18 have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar (Pub. No. US2017/0315806; hereinafter Mazumdar) in view of Wexler et al. (Pub. No. US 2009/0031022; hereinafter Wexler) in view of Kadatch et al. (Pat. No. US/7421592; hereinafter Kadatch) in view of Thomas et al. (Pub. No. US2002/0032719; hereinafter Thomas).
Regarding claims 1 and 15, Mazumdar discloses the following: 
(Currently Amended) A method comprising: 
assigning, by a scheduler of a computer system, a sub-idle execution priority class to a code optimization thread associated with a program; 
(Mazumdar teaches assigning, by a scheduler or scheduling unit [0032] of a computer system, a sub-idle execution priority class [0032, 0061], to a code optimization thread [0061] associated with a program and corresponding program instructions [0018], e.g. “threads may be assigned to thread groups for which instruction selection is performed independently (e.g., by selecting a certain number of instructions per thread group without regard to other thread groups)” [0032] such as “a lowest priority thread” [0061])
executing, by the computer system, the program; 
(Mazumdar teaches executing, by the computer system, the program by executing program instructions [0018], e.g. “the instructions occur during operation of a program” [0045])

However, Mazumdar does not disclose the following:
(1) 	determining an average responses to requests sent by threads not assigned to the sub-idle execution priority class; 
(2)	a threshold period of time, wherein the threshold period of time is at least the average period of time;
Nonetheless, this feature would have been made obvious, as evidenced by Wexler.
(1) (Wexler teaches determining an average period of time [0023], e.g. “measure only the time between sending a request to receiving a full response from a server” [0022] and “an average is taken of all application server TTFB counters of all contexts related to the application server” [0023], for receiving responses to requests sent by tasks not assigned to the sub-idle execution priority class [0056, 0067])
(2) (Wexler teaches a threshold period of time [0023, 0065], e.g. “whenever the number of collected contexts is above a predefined threshold” [0065]], wherein the threshold period of time is at least the average period of time, e.g. “For example, to determine the delay introduced by an application server, an average is taken of all application server TTFB counters of all contexts related to the application server” [0023])
Mazumdar discloses a base device as a thread that does not perform the claimed “determining” step with respect to an average threshold period of time. 
Wexler discloses a comparable device in the form of a task that sends requests, with the claimed “determining” step being performed, with respect to an average threshold period of time. 
This technique of Wexler is applicable to the code optimization thread of Mazumdar.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar with the teachings of Wexler. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices in the same way.
Using the known “determining” technique of Wexler to determine an average period of time for receiving responses to requests sent by threads of Mazumdar not assigned to the sub-idle execution priority class would have been obvious to one of ordinary skill, as it enables capability to perform corrective action based on the determined average threshold period of time [0067 – Wexler].

However, Mazumdar in view of Wexler does not disclose the following:
responsive to determining that a central processing unit (CPU) has been idle for at least [[the]]a threshold period of time, running the code optimization thread assigned to the sub-idle execution priority class,
Nonetheless, this feature would have been made obvious, as evidenced by Kadatch.
(Kadatch discloses, responsive to determining that a central processing unit (CPU) has been idle for at least a threshold period of time, running/initiating the code optimization thread assigned to the sub-idle or lower execution priority class [Abstract; Column 8, Lines 8-46], e.g. “low priority threads are initiated on available CPUs (logical and/or physical) to effectively replace a CPU's idle time with the low priority thread” [Abstract])
This prior art element of Kadatch can be combined with prior art elements of Mazumdar in view of Wexler, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler with the teachings of Kadatch. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been a functionality which “allows for better exploitation of available computing resources for hardware and/or software related computing assets, permitting "on-the-fly" or real-time adjustments to further enhance performance” [Column 4, Lines 15-18 – Kadatch].

However, Mazumdar in view of Wexler in view of Kadatch does not disclose the following:
generating, by the code optimization thread, an optimized code of a portion of the program while executing the program.  
Nonetheless, this feature would have been made obvious, as evidenced by Thomas.
(Thomas teaches generating, by the code optimization thread cited as “a separate thread” [0142], an optimized code of a portion of the program while executing the program, e.g. “As and when application behaviour changes, a dynamic compiler can generate optimised code for any new frequently executed paths which show up. By running as a separate thread, this allows the application to continue useful work via the fallback interpreter” [0142])
Apply this teaching of Thomas, which suggests that the code optimization thread of Mazumdar in view of Wexler, can generate optimized code during runtime. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Mazumdar in view of Wexler.
The motivation would have been to “Have an Online Compilation System which Can Compile Code on Demand as the Application Executes.” [0141 – Thomas].
Regarding claims 2, 9, and 16, Mazumdar in view of Wexler in view of Kadatch in view of Thomas disclose the following: 
further comprising: 
executing, by the computer system, the optimized code.  
(Thomas teaches executing, by the computer system, the optimized code [0144, 0288] – see cited sections below: 
- “Smoother operation is obtained if a new fragment of code can be incorporated without stopping running threads” [0144]
- “execution of the optimised compiled code” [0288])
This execution technique of Thomas would improve the computer system of Mazumdar in view of Wexler in view of Kadatch.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler in view of Kadatch with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices (methods, or products) in the same way.
The improvement would have been “reduced execution time” [0288 – Thomas].
Regarding claims 3, 10, and 17, Mazumdar in view of Wexler in view of Kadatch in view of Thomas disclose the following: 
wherein determining that the CPU has been idle for at least the threshold period of time comprises: 
monitoring, by the scheduler, a memory location associated with the CPU for the threshold period of time; and 
(Mazumdar teaches monitoring, by the scheduler or Scheduling Unit, a memory location [0049] associated with the CPU for the threshold period of time, e.g. “the WAIT instruction may correspond to a Monitored WAIT (MWAIT) instruction in which a memory location is identified as part of the instruction and processing resumes upon a change in value at the identified location. In the present embodiment, the MWAIT instruction includes a value indicating a number of cycles to wait before continuing execution, i.e., a "time out" period” [0049])
determining that the memory location has not been accessed for at least the threshold period of time.  
(Mazumdar teaches determining that the memory location has not been accessed [0049] for at least the threshold period of time, e.g. “the MWAIT instruction includes a value indicating a number of cycles to wait before continuing execution, i.e., a "time out" period. If the condition variable updates before the time out period elapses, then the thread continues execution dependent upon the updated value of the condition variable. If, however, the condition variable does not update before the MWAIT times out, then the thread may be taken off CPU” [0049]. 
The determination of the memory location not being accessed is made in accordance with a condition variable [0048])
Regarding claims 6, 13, and 20, Mazumdar in view of Wexler in view of Kadatch in view of Thomas disclose the following: 
wherein generating the optimized code of the portion of the program further comprises at least one of: 
	bringing a loop-invariant calculation out of a loop; 
evaluating an expression at compile time; or 
eliminating an unreachable section of code.  
Nonetheless, this feature would have been made obvious, as evidenced by Thomas.
(Thomas teaches bringing a loop-invariant calculation out of a loop, e g. “one could have moved the loop-invariant assignment of "x" out of the loop, so long as it follows the check” [0283])
Combining the bringing out of a loop-invariant calculation of Thomas with the optimized code generated by Mazumdar in view of Wexler.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A: Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “This allows omission of the original exception check in the loop, which also offers improved performance.” [0283 - Thomas].
Regarding claim 8, Mazumdar discloses the following: 
(Currently Amended) A system comprising: 
a memory; and
(Mazumdar discloses memory in the form of memory elements [0018] and storage medium [Claim 15 of Mazumdar]) 
a processing device communicatively coupled to the memory (see processor [0018] coupled to memory [FIG. 1, see processor to system memory; Claim 15 of Mazumdar]) to: 
assign, by a scheduler of a computer system, a sub-idle execution priority class to a code optimization thread associated with a program; 
(Mazumdar teaches assigning, by a scheduler or scheduling unit [0032] of a computer system, a sub-idle execution priority class [0032, 0061], to a code optimization thread [0061] associated with a program and corresponding program instructions [0018], e.g. “threads may be assigned to thread groups for which instruction selection is performed independently (e.g., by selecting a certain number of instructions per thread group without regard to other thread groups)” [0032] such as “a lowest priority thread” [0061])
execute, by the computer system, the program; 
(Mazumdar teaches executing, by the computer system, the program by executing program instructions [0018], e.g. “the instructions occur during operation of a program” [0045])

However, Mazumdar does not disclose the following:
(1)	determine an average response requests sent by threads not assigned to the sub-idle execution priority class; 
(2)	wherein the threshold period of time is at least the average period of time;
Nonetheless, this feature would have been made obvious, as evidenced by Wexler.
(1) (Wexler teaches determining an average period of time [0023], e.g. “measure only the time between sending a request to receiving a full response from a server” [0022] and “an average is taken of all application server TTFB counters of all contexts related to the application server” [0023], for receiving responses to requests sent by tasks not assigned to the sub-idle execution priority class [0056, 0067])
(2) (Wexler teaches a threshold period of time [0023, 0065], e.g. “whenever the number of collected contexts is above a predefined threshold” [0065]], wherein the threshold period of time is at least the average period of time, e.g. “For example, to determine the delay introduced by an application server, an average is taken of all application server TTFB counters of all contexts related to the application server” [0023])
Mazumdar discloses a base device as a thread that does not perform the claimed “determining” step with respect to an average threshold period of time. 
Wexler discloses a comparable device in the form of a task that sends requests, with the claimed “determining” step being performed, with respect to an average threshold period of time. 
This technique of Wexler is applicable to the code optimization thread of Mazumdar.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar with the teachings of Wexler. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices in the same way.
Using the known “determining” technique of Wexler to determine an average period of time for receiving responses to requests sent by threads of Mazumdar not assigned to the sub-idle execution priority class would have been obvious to one of ordinary skill, as it enables capability to perform corrective action based on the determined average threshold period of time [0067 – Wexler].

However, Mazumdar in view of Wexler does not disclose the following:
responsive to determining that a central processing unit (CPU) has been idle for at least [[the]]a threshold period of time, run the code optimization thread assigned to the sub-idle execution priority class,
Nonetheless, this feature would have been made obvious, as evidenced by Kadatch.
(Kadatch discloses, responsive to determining that a central processing unit (CPU) has been idle for at least a threshold period of time, running/initiating the code optimization thread assigned to the sub-idle or lower execution priority class [Abstract; Column 8, Lines 8-46], e.g. “low priority threads are initiated on available CPUs (logical and/or physical) to effectively replace a CPU's idle time with the low priority thread” [Abstract])
This prior art element of Kadatch can be combined with prior art elements of Mazumdar in view of Wexler, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler with the teachings of Kadatch. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been a functionality which “allows for better exploitation of available computing resources for hardware and/or software related computing assets, permitting "on-the-fly" or real-time adjustments to further enhance performance” [Column 4, Lines 15-18 – Kadatch].

However, Mazumdar in view of Wexler in view of Kadatch does not disclose the following:
generate, by the code optimization thread, an optimized code of a portion of the program while executing the program.  
Nonetheless, this feature would have been made obvious, as evidenced by Thomas.
(Thomas teaches generating, by the code optimization thread cited as “a separate thread” [0142], an optimized code of a portion of the program while executing the program, e.g. “As and when application behaviour changes, a dynamic compiler can generate optimised code for any new frequently executed paths which show up. By running as a separate thread, this allows the application to continue useful work via the fallback interpreter” [0142])
Apply this teaching of Thomas, which suggests that the code optimization thread of Mazumdar in view of Wexler in view of Kadatch, can generate optimized code during runtime. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler in view of Kadatch with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Mazumdar in view of Wexler in view of Kadatch.
The motivation would have been to “Have an Online Compilation System which Can Compile Code on Demand as the Application Executes.” [0141 – Thomas].
Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar in view of Wexler in view of Kadatch in view of Thomas in view of Post (Pub. No. US2007/0094648; hereinafter Post).
Regarding claims 5, 12, and 19, Mazumdar in view of Wexler in view of Kadatch in view of Thomas does not disclose the following: 
further comprising:  
flushing a code cache associated with the CPU to a main memory associated with the computer system.  
Nonetheless, this feature would have been made obvious, as evidenced by Post.
(Post teaches flushing, e.g. removing code, from a code cache [0059] associated with the CPU or processor [0043] to a main memory associated with the computer system, e.g. “the code saved to secondary memory 140 is removed or marked as being removed from code cache” [0059])
Apply this teaching of Post in association with the CPU of Mazumdar in view of Wexler in view of Kadatch in view of Thomas.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler in view of Kadatch in view of Thomas with the teachings of Post. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been to promote “storing compiled code from code cache 134 to secondary memory” [0056 – Post].
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar in view of Wexler in view of Kadatch in view of Thomas in view of Colea (NPL titled “Generalizing loop-invariant code motion in a real-world compiler” in June 2015; hereinafter Colea).
Regarding claims 7 and 14, Mazumdar in view of Wexler in view of Kadatch in view of Thomas in view of Colea disclose the following: 
further comprising: 
running un-optimized code of the program before initializing the code optimization thread.  
Nonetheless, this feature would have been made obvious, as evidenced by Colea.
(Colea teaches running un-optimized code of the program, e.g. “invariant statements should be executed in the optimized program only if they are executed in the unoptimized version” [Page 41, Paragraph 2], before initializing the code optimization thread [Page 41, Paragraph 2; Page 42, Paragraph 1], e.g. “The optimized program produced by GLICM is given in Figure 4.5b. The problem with hoisting this expression is that, when m is not an integer between 0 and 9, B[j] * B[m] is not executed in the original program (because the j-loop will never be entered), but it is executed in the optimized program. The optimized program will access invalid memory in the B array, leading to undefined behaviour which is not present in the unoptimized code” [Page 41, Paragraph 2])
Apply this teaching of Colea before initializing the code optimization thread of Mazumdar in view of Wexler in view of Kadatch in view of Thomas.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Mazumdar in view of Wexler in view of Kadatch in view of Thomas with the teachings of Colea. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “The optimized program will access invalid memory in the B array, leading to undefined behaviour which is not present in the unoptimized code” [Page 41, Paragraph 2 – Colea].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed March 29, 2022, with respect to claims 1-3, 5-10, 12-17, and 19-20 have been respectfully considered. However, they are moot due to a new grounds of rejection. 
Examiner has discovered prior art of Wexler et al. (Pub. No. US 2009/0031022) and Kadatch et al. (Pat. No. US/7421592)  – both used to establish unpatentability of the claim features. 
Therefore, Examiner maintains that the claims are rejected under 35 U.S.C. 103 – rejections applicable to claims 1-3, 5-10, 12-17, and 19-20.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        April 12, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199